Citation Nr: 0217084	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether reduction of the originally assigned 100 percent 
rating under the provisions of Diagnostic Code 7528 for 
service-connected adenocarcinoma of the prostate was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from March 1966 to December 
1967.  Service in Vietnam is indicated by the evidence of 
record. 

In an October 1998 rating decision, the RO granted service 
connection for prostate adenocarcinoma due to exposure to 
Agent Orange.  A 100 percent disability rating was assigned 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which 
provides for a 100 percent rating for malignant neoplasms of 
the genitourinary system for at least six months, to be 
followed by a mandatory VA examination.  

Based on a June 2000 VA examination report, in November 2000 
the RO proposed to reduce the 100 percent rating to 
noncompensable and commence a separate rating for residuals.  
In April 2001, the RO informed the veteran that the rating 
under Diagnostic Code 7528 would be reduced to 40 percent 
disabling, effective from Jul1, 2002.  The RO subsequently 
assigned a noncompensable disability rating under Diagnostic 
Code 7528 and awarded a separate 40 percent rating for 
voiding dysfunction secondary to carcinoma of the prostate 
under Diagnostic Code 7527, effective from July 1, 2001.  
The veteran disagreed with the April 2001 rating decision 
and initiated this appeal.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal 
(VA Form 9) in April 2002.  

Clarification of issue on appeal

For reasons expressed immediately below, the Board believes 
that the issue on appeal encompasses only the matter stated 
on the first page of this decision, namely whether the RO 
properly terminated the 100 percent rating assigned for 
service-connected adenocarcinoma of the prostate under the 
provisions of Diagnostic Code 7528.

Although the veteran phrased his claim as one for an 
increase to 100 percent in his January 2002 statement, the 
Board wishes to make it clear that this appeal does not 
involve an increased rating claim.  A claim arising from an 
action of the RO reducing the rating of a service-connected 
disability for compensation purposes is a claim for 
restoration of the prior rating, not a claim for an 
increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).  

The rating schedule provides that upon the termination of 
the initially assigned 100 percent rating under Diagnostic 
code 7528, a veteran is to be rated on the basis of residual 
impairment, under the appropriate diagnostic codes.  In this 
case the RO followed the regulations and rated the veteran 
on the basis of a voiding dysfunction, assigned a 40 percent 
rating, and impotence, assigned a noncompensable rating.  
The veteran has never disagreed with the 40 percent level 
assigned his voiding dysfunction or the noncompensable 
rating assigned for impotence.  Rather, he has specifically 
framed his appeal as a disagreement with the propriety of 
the reduction of his rating under Diagnostic Code 7528 from 
100 percent to noncompensably.  Therefore, the Board 
believes that evaluation of the veteran's voiding 
dysfunction, currently rated as 40 percent disabling, and/or 
impotence, rated as noncompensably disabling, is not on 
appeal.

The Board observes that in addition to the ratings for 
residuals of prostate adenocarcinoma, service connection is 
also in effect for an inguinal hernia and  depressive 
disorder.  In addition, special monthly compensation has 
been granted for loss of use of a creative organ.  The 
veteran has not disagreed with those ratings, and 
accordingly they will not be addressed in this decision.



FINDINGS OF FACT

1.  In an October 1998 VA rating decision, service 
connection was granted for adenocarcinoma of the prostate.  
An initial 100 percent rating was assigned under Diagnostic 
Code 7528, effective from April 30, 1998.  

2.  The veteran's adenocarcinoma was rated at the 100 
percent level for over six months until the RO, under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 and 
38 C.F.R. § 3.105(e), reduced the rating to noncompensably 
disabling and commenced rating residuals under Diagnostic 
Code 7527 for voiding dysfunction, effective July 1, 2001.


CONCLUSION OF LAW

The reduction of the 100 percent rating under Diagnostic 
Code 7528 for prostate adenocarcinoma to noncompensable, and 
commencement of a separate 40 percent rating for residuals 
thereof under Diagnostic Code 7527 was proper.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.115a, 
4.115b, Diagnostic Codes 7527, 7528 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated in the Introduction, the veteran is challenging 
the propriety of the reduction of his 100 percent disability 
rating to noncompensably disabling under the provisions of 
Diagnostic Code 7528.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
Supp. 2001) (West Supp. 2002)].  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In June 2001, the RO sent the veteran a letter which 
explained the regulations pertinent to the veteran's claim.  
The veteran was notified of the evidence needed to 
substantiate his claim, specifically that the RO needed 
private records identified by the veteran.  The RO informed 
the veteran that it would obtain these records, but that the 
veteran was responsible to provide adequate identification 
information and release forms.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the April 2001 
rating decision, and by the January 2002 statement of the 
case (SOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from the 
University of Iowa, including treatment by Dr. G.W., and Dr. 
J.O., and the RO requested those records in September 2001.  
The RO obtained these records in October 2001.  There is no 
indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; but he indicated in his April 2002 VA 
Form 9 that he did not want a BVA hearing, and he never 
requested a hearing before the RO.  The veteran submitted 
evidence to the RO in September 1998 and in May 2002. The 
veteran has submitted statements and his representative has 
submitted written argument in his behalf.

The veteran specifically contended in his December 2000 
notice of disagreement that his June 2000 VA examination was 
inadequate.  He stated that he was not physically examined 
at all, but was interviewed for about 10 minutes.  However, 
the Board finds that the examination report reflects a 
review of the claims file, including a July 1999 VA 
examination report and recent treatment records, as well as 
a familiarity with and discussion of the veteran's clinical 
history and present condition.  Further, the examiner made 
findings that were pertinent to the criteria under the 
diagnostic code used to evaluate the veteran.  The Board can 
find nothing to indicate that the examination was cursory or 
that the examiner did not give adequate attention to the 
veteran's symptoms.  

As explained below, symptomatology necessary for the 
continued assignment of a 100 percent rating under 
Diagnostic Code 7528 are not shown by any of the medical 
evidence of record, including that submitted by the veteran.  
The mere fact that the June 2000 VA examiner's findings do 
not support the veteran's claim is not a reason to find the 
examination inadequate.  Moreover, as a person without 
medical training, the veteran is not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
veteran's contention and the implied request that another 
examination be scheduled.  See also Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations

Rating prostate adenocarcinoma

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  Separate diagnostic 
codes identify the various disabilities.

According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling 
under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue, with a mandatory VA examination 
at the expiration of six months.  Any change in rating based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) [revision of 
decisions; reduction in evaluation - compensation].  If 
there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals as voiding or renal 
dysfunction, whichever is predominant.  See 38 C.F.R. § 
4.115(b), Diagnostic Code 7528 (2002).

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a 
day, a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted.  38 C.F.R. § 4.115a (2002).  When the 
predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one 
hour, or he must awake to void five or more times per night.  
38 C.F.R. § 4.115a (2002).

As noted above, Diagnostic Code 7528 explicitly states that 
any change in rating based upon the mandatory VA examination 
after 6 months of a 100 percent rating shall be subject to 
the reduction provisions of 38 C.F.R. § 3.105(e).  Thus, in 
cases such as this where a rating is being reduced, VA must 
satisfy the procedural due process requirements contained in 
38 C.F.R. § 3.105.  That section provides that where the 
reduction in rating of a service-connected disability is 
considered warranted and the lower rating would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  If additional evidence is not received 
within that period, a final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) (previously the Court of Veterans' 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 	

Analysis

For reasons expressed below, the Board has concluded that 
the reduction of the 100 percent rating for adenocarcinoma 
of the prostate under Diagnostic Code 7528 and commencement 
of a separate 40 percent rating for residuals, specifically 
voiding dysfunction, was done in a procedurally correct 
manner, and that the evidence does not demonstrate that a 
continuation of the initially assigned 100 percent rating is 
appropriate.  In fact, the veteran and his representative do 
not appear to contend that conditions such as local 
recurrence or metastasis or current treatment or radiation, 
chemotherapy or other treatment currently exist.

With respect to procedural requirements, the RO appears to 
have complied with the due process requirements spelled out 
in 38 C.F.R. § 3.105(e), which as discussed above must be 
followed in connection with a reduction in rating under 
Diagnostic Code 7528.  In particular, the veteran was duly 
notified by letter in February 2001 of the proposal to 
reduce the assigned 100 percent disability rating and was 
allowed to present evidence.  No additional evidence was 
received.

The 100 percent rating in question had been in effect for 
less than five years and the total schedular rating had not 
become stabilized; therefore, 38 C.F.R. § 3.344(a) and (b) 
are not for application, and a single reexamination 
disclosing improvement in the disability is sufficient to 
warrant reduction in a rating.  See 38 C.F.R. § 3.344(c) 
(2002).  Indeed, such a VA examination is made mandatory for 
ratings under Diagnostic Code 7528 following at least six 
months of award of a 100 percent rating.  See 38 C.F.R. § 
4.115b (2002).  

A VA genitourinary examination was conducted in June 2000, 
as required by the regulation, and formed the basis for the 
subsequent reduction of the assigned disability rating.  
Follow-up reports by Dr. J.O. showed the veteran's condition 
as doing well, without recurrence.  A statement dated April 
2002 submitted by Dr. N.P. described significant problems 
with residuals of the prostate cancer, including urinary 
incontinence and urethral discomfort.  However, this report 
confirmed that there has been no recurrence.  As stated 
above, the criteria for maintenance of a 100 percent rating 
under Diagnostic Code 7528 are reoccurrence or metastasis of 
the malignant neoplasm.  The medical evidence does not show 
that this has occurred.  

The veteran contends that he is not cured of his condition, 
and he submitted a statement from Dr. G.W. to the effect 
that the veteran has not been cured and is still at 
increased risk for disease progression.  The Board 
acknowledges that the veteran has not been cured; however, 
the regulations refer to recurrence or metastasis of the 
cancer, not a cure.  Dr. G.W.'s statement merely indicates 
that the veteran is at increased risk for recurrence; it 
does not indicate or imply that recurrence has actually 
occurred.  The Board has reviewed all of the evidence of 
record, and finds that the evidence demonstrates that there 
has been no local reoccurrence or malignancies of the 
prostate adenocarcinoma and no metastasis.  

In short, the Board concludes that the RO has followed the 
procedure set out in the rating schedule, to include 
38 C.F.R. § 3.105(e), in connection with the reduction in 
the previously assigned 100 percent rating for the veteran's 
service-connected adenocarcinoma of the prostate.  For these 
reasons, the Board finds that the reduction in the rating 
assigned service-connected residuals of prostate 
adenocarcinoma due to exposure to Agent Orange from 100 
percent to noncompensable was proper.  The benefit sought on 
appeal, restoration of the initially assigned 100 percent 
disability rating, is denied.


ORDER

The reduction in the rating assigned the veteran's service-
connected residuals of prostate adenocarcinoma due to 
exposure to Agent Orange from 100 percent to  noncompensably 
disabling was done pursuant to the VA regulations.  
Restoration of the 100 percent rating under 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528 is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

